Exhibit 10.1

CONCEPTUS, INC.

AMENDED AND RESTATED 2001 EQUITY INCENTIVE PLAN

FORM OF STOCK APPRECIATION RIGHT AGREEMENT

Grant Notice

Conceptus, Inc. (the “Company”) hereby grants you,
[                                  ] (the “Employee”), a Stock Appreciation
Right (a “SAR”) under the Company’s Amended and Restated 2001 Equity Incentive
Plan, as amended from time to time (the “Plan”), the terms of which are hereby
incorporated by reference.  The effective date of this Stock Appreciation Right
Agreement, which includes Appendix A attached hereto and incorporated herein
(the “Agreement”), is                          , 200   (the “Grant Date”). 
Subject to the remaining terms of this Agreement and of the Plan, the principal
features of this award are as follows:

Number of Shares subject to the SAR:   [             ]

Exercise Price per Share: [$          ]

Vesting Commencement Date: [             , 200  ]

Vesting of the SAR:   The SAR will vest according to the following schedule (the
“Vesting Schedule”):

This SAR shall vest and become exercisable with respect to one-eighth (1/8th) of
the Shares subject thereto on the six-month anniversary of the Vesting
Commencement Date set forth above, and shall become vested and exercisable with
respect 1/48th of the Shares subject thereto each month thereafter, subject to
the Employee continuing to be a Service Provider from the date hereof through
such dates.

Unless otherwise defined herein or in Appendix A, capitalized terms herein or in
Appendix A shall have the defined meanings ascribed to them in the Plan.

Your signature below indicates your agreement and understanding that this SAR is
subject to all of the terms and conditions contained in this Agreement
(including Appendix A) and the Plan.  For example, important additional
information on the vesting, exercise and forfeiture of the SAR is contained in
Paragraphs 4 through 6 of Appendix A.  PLEASE BE SURE TO READ ALL OF APPENDIX A,
WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

CONCEPTUS, INC.

 

EMPLOYEE

 

 

 

 

 

 

 

 

By: [                          ]

 

[                          ]

Its: [                                 ]

 

Address:

 

 

 

 

 

 

 

 

 

 

Date: February     , 2006

 

Date: February     , 2006

 

1


--------------------------------------------------------------------------------


APPENDIX A

TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHT

1.             Grant.  The Company hereby grants to the Employee under the Plan
a SAR for that number of Shares set forth on the first page of this Agreement
subject to all of the terms and conditions in this Agreement and the Plan.

2.             Plan Governs.  The SAR is granted pursuant to, and the terms of
this Agreement are subject to, all terms and provisions of the Plan, including
without limitation Section 17 of the Plan.  In the event of a conflict between
one or more provisions of this Agreement and one or more provisions of the Plan,
the provisions of the Plan will govern.

3.             Company’s Obligation to Pay.  Each SAR has a value equal to the
difference between the Fair Market Value of a Share and the Exercise Price per
Share (set forth on the first page of this Agreement) on the date the SAR is
exercised.  Unless and until the SAR will have vested in the manner set forth in
paragraph 4, the Employee will have no right to payment of the SAR.  Prior to
actual payment of any vested SAR, such SAR will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.

4.             Vesting Schedule.  Subject to paragraph 5, the SAR awarded by
this Agreement will vest in the Employee according to the Vesting Schedule set
forth on the first page of this Agreement, subject to the Employee’s continuing
to be a Service Provider through such vesting period(s) or date(s).

5.             Exercise and Term.

(a)           The SAR may be exercised by the Employee (or in the event of the
Employee’s death by the Employee’s estate) during its term only to the extent
vested.  Any portion of the SAR in which the Employee is vested shall be
exercisable until the earlier of the following (the “Expiration Date”):

(i) Twelve (12) months following the date the Employee ceases to be a Service
Provider by reason of death or as a result of total and permanent disability as
defined in Section 22(e)(3) of the Code;

(ii)  Ninety (90) days following the date the Employee ceases to be a Service
Provider for any reason other than death or as a result of total and permanent
disability as defined in Section 22(e)(3) of the Code; or

(iii)  the tenth anniversary of the Grant Date.

(b)           Any exercisable portion of the SAR may be exercised in whole or in
part at any time prior to the time when the SAR becomes unexercisable under
Section 5(a).

(c)           Any vested SAR or portion of a SAR not exercised prior to its
Expiration Date will be forfeited and will terminate.

2


--------------------------------------------------------------------------------


(d)           A vested SAR or portion of a SAR may be exercised by completing a
Stock Appreciation Right Exercise Notice in the form attached hereto as Exhibit
A and returning it to [               ] prior to its Expiration Date.  The SAR
may not be exercised more than once with respect to any Share related thereto.

6.             Payment.

(a)           At the election of the Company, the Company may settle the
exercise of all or any portion of the SAR either (i) in a cash lump sum or (ii)
in whole Shares, in each case, within ten (10) days following such exercise.

(b)           To the extent determined appropriate by the Company, any federal,
state and local withholding taxes with respect to such exercise will be paid by
reducing the amount of cash or the number of Shares actually paid to the
Employee.

7.             Rights as Stockholder.  Neither the Employee nor any person
claiming under or through the Employee will have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable upon
exercise of the SAR unless and until certificates representing such Shares will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Employee.

8.             No Effect on Employment.  This Agreement is not an employment
contract, and nothing herein shall be deemed to create in any way whatsoever any
obligation on the Employee’s part to continue in the service of the Company, or
of the Company to continue the Employee’s service with the Company.  The
Employee’s employment with the Company and its Subsidiaries is on an at-will
basis only.  The Company or the Subsidiary employing the Employee (as the case
may be) will have the right, which is hereby expressly reserved, to terminate or
change the terms of the employment of the Employee at any time for any reason
whatsoever, with or without good cause.

9.             Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company at 1021 Howard
Avenue, San Carlos, California  94070, Attn:  [               ], or at such
other address as the Company may hereafter designate in writing.  Any notices
provided for in this Agreement or the Plan shall be given in writing and shall
be deemed effectively given upon receipt or, in the case of notices delivered by
the Company to the Employee, five (5) days after deposit in the United States
mail, postage prepaid, addressed to the Employee at the address specified on the
first page of this Agreement or at such other address as the Employee may
hereafter designate by written notice to the Company.

10.           Grant is Not Transferable.  Except to the limited extent provided
in paragraph 5, this grant and the rights and privileges conferred hereby,
including without limitation the Shares issuable upon exercise of the SAR, will
not be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process until, with respect to whole Shares issuable
following the exercise of the SAR, such Shares are issued pursuant to Paragraph
6 above.  Upon any attempt to transfer, assign, pledge, hypothecate or otherwise
dispose of this grant, or any right or

3


--------------------------------------------------------------------------------


privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.

11.           Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

12.           Additional Conditions to Issuance of Stock.  If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to the
Employee (or Employee’s estate), such issuance will not occur unless and until
such listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company.  The
Company will make all reasonable efforts to meet the requirements of any such
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority.

13.           Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not the SAR or any portion thereof has
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Employee, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.

14.           Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

15.           Agreement Severable.  In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.

16.           Amendment.  The Committee may amend, terminate or revoke this
Agreement in any respect to the extent determined necessary or desirable by the
Committee in its discretion to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended.  Employee expressly understands
and agrees that no additional consent of Employee shall be required in
connection with such amendment, termination or revocation.

4


--------------------------------------------------------------------------------


EXHIBIT A

CONCEPTUS, INC.

AMENDED AND RESTATED 2001 EQUITY INCENTIVE PLAN

STOCK APPRECIATION RIGHT EXERCISE NOTICE

Conceptus, Inc.

331 East Evelyn Avenue

Mountain View, CA  94070

Attention:                      

Effective as of today,                                  , the undersigned
Employee hereby elects to exercise Employee’s vested Stock Appreciation Right
with respect to                   shares of Common Stock pursuant to the
Conceptus, Inc. Amended and Restated 2001 Equity Incentive Plan and the Stock
Appreciation Right Agreement dated                             .

Employee acknowledges that payment for the Stock Appreciation Right will be made
in accordance with the terms set forth in the Stock Appreciation Right Agreement
and the Plan, less any legally required withholdings.

Submitted by:

 

EMPLOYEE:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

5


--------------------------------------------------------------------------------